        Case 2:18-cv-03723-JDW Document 87 Filed 09/24/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,

               Plaintiff,                          Case No. 2:18-cv-03723-JDW

       v.

FCS CAPITAL LLC, et al.,

               Defendants.


                                            ORDER

       AND NOW, this 24th day of September, 2020, it is ORDERED that Defendants’

Opposition to Plaintiff’s Motion for Sanctions and their Motion for Protective Order Regarding

Discovery and Stay Further Collection Efforts (ECF No. 86) is STRICKEN for failure to

comply with the requirements for e-filing exhibits as set forth in Section I.C.1 of Judge Wolson’s

Policies and Procedures. Defendants may submit conforming filings by September 25, 2020.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
